The defendants assert that the description of the property set forth in the March 20, 1985 lien is not sufficiently particular to identify the premises intended to be the subject of the lien. This assertion ignores the fact that the lien was subsequently bonded and discharged by the defendants, prior to their claiming that it was invalid. The discharge of the lien pursuant to Lien Law §20 effectuated a substitution of the lien on the real property by a lien on the money (see, Harlem Plumbing Supply Co. v Handelsman, 40 AD2d 768; Valett v Baker, 129 App Div 514). In any event, there existed no defect upon the face of the lien when it was filed, and as such, " 'any dispute regarding the validity of the lien must await trial thereof by foreclosure’ ” (Melniker v Grae, 82 AD2d 798; Lien Law § 19 [6]). Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.